DISMISSED and Opinion Filed November 12, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01230-CV

                           IN RE ALEX PERRY NEAL, Relator

                 Original Proceeding from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-84128-2019

                            MEMORANDUM OPINION
                         Before Justices Bridges, Osborne, and Carlyle
                                  Opinion by Justice Osborne
       Alex Perry Neal has filed an original application for writ of habeas corpus in this Court

challenging his arrest for harassment. We do not have jurisdiction to consider an original

application for writ of habeas corpus filed in a criminal proceeding. See TEX. CODE CRIM. PROC.

ANN. art. 11.05; TEX. GOV’T CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–57 (Tex.

App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

       Accordingly, we dismiss the appeal for want of jurisdiction. We deny as moot any pending

motions.




                                                /Leslie Osborne/
                                                LESLIE OSBORNE
                                                JUSTICE
191230F.P05